845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas V. OSLOWSKI, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 87-3554.
United States Court of Appeals, Federal Circuit.
Feb. 16, 1988.

Before FRIEDMAN, RICH, and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
Thomas V. Oslowski seeks review of the final decision of the Merit Systems Protection Board, Docket No. PH34438710208, dismissing his appeal as untimely filed.  We affirm.

OPINION

2
Oslowski appealed to the board February 4, 1987, from an alleged job action which had occurred ten years earlier.  He was given an opportunity to show good cause why his appeal should not be dismissed for untimeliness.  In response Oslowski explained that his appeal was "timely filed as character assassination [is] currently active and continuing."


3
The board rejected Oslowski's explanation, noting that he had not been employed by the agency since 1977.  Oslowski has not shown, nor do we discern, that the board's decision that he did not present a reasonable justification for the delay was arbitrary or an abuse of discretion.   See Phillips v. United States Postal Serv., 695 F.2d 1389, 1390-91 (Fed.Cir.1982).